Citation Nr: 0737484	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, 
including claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a blood disease 
and/or mycoplasma infection, including claimed as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
April 1992 including service in Southwest Asia from August 2, 
1990, to April 5, 1991.  He was born in 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Service connection is in effect for residuals, fracture, left 
ankle, post-operative, rated as 10 percent disabling; a skin 
rash now characterized as xerosis with eczema of the hands 
and buttocks, and rated as 10 percent disabling; and post-
operative removal, wart of the right foot, and 
gastroenteritis with diarrhea, each rated as noncompensably 
disabling.

The veteran and his father presented testimony at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in January 2004.  A transcript is of record.

In July 2004, the Board found that new and material evidence 
has been submitted to reopen the veteran's previously denied 
claims of entitlement to service connection for chronic 
fatigue syndrome, claimed as due to an undiagnosed illness; 
and service connection for a depressive disorder (manifested 
by depression and mood swings), claimed as due to an 
undiagnosed illness.

The Board further denied entitlement to service connection 
for chronic fatigue syndrome, claimed as due to an 
undiagnosed illness; service connection for a depressive 
disorder (manifested by depression and mood swings), claimed 
as due to an undiagnosed illness; and service connection for 
memory loss, claimed as due to an undiagnosed illness, all on 
the substantive merits.

The Board remanded the remaining two issues herein concerned 
for stated development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


REMAND

At the time of the 2004 Board decision, the evidence was 
discussed at length with regard to all issues.  Admittedly, 
due to the complexity of the issues and their many facets, it 
was a convoluted decision.

However, with regard to the issues shown on the first page of 
the present decision, the Board addressed the pertinent 
regulatory provisions relating to the remaining claims, and 
indicated that after additional medical evidence had been 
acquired, new VA examinations were to be undertaken.

With specific regard to the veteran's claim of service 
connection for headaches on a direct basis, the Board noted 
that service medical records documented numerous complaints 
of headaches, primarily associated with viral 
gastroenteritis.  

Post-service records, both private and VA, were noted to 
reflect that the veteran had experienced severe headaches, 
diagnosed as tension and migraine headaches. 

However, the Board noted that the record lacked competent 
medical evidence relating such migraine headaches to service, 
and held that an examination was required to address the 
matter of whether any etiological nexus existed.

The Board also noted that the VA examination of August 2000 
had diagnosed migraine headaches.  Under the provisions of 38 
C.F.R. § 3.317, governing claims for undiagnosed illnesses 
resulting from Persian Gulf service, "headaches" due to an 
"undiagnosed" illness may be service connected under this 
section.  However, inasmuch as the veteran has been diagnosed 
with migraine headaches, a known diagnosed illness, his 
headaches have been associated with a known clinically 
diagnosed entity, i.e., migraines.  Nevertheless, inasmuch as 
the veteran is pursuing this claim under the provisions of 38 
C.F.R. § 3.317, on examination, the examiner was to be 
requested to specifically state whether there is a reasonable 
probability that the veteran's currently manifested headaches 
might be a manifestation of an undiagnosed illness.

With respect to the claimed blood disease, the Board noted 
that the veteran's medical records reflect that an October 
1999 laboratory report of blood work was positive for 
mycoplasma formentis incognita.  Post-service medical records 
also document an elevated white blood count.  Also, a record 
dated in January 2001 states that perhaps the veteran's 
mycoplasma infection (if still present after one year of 
doxycycline therapy) might be causing his elevated white 
blood count.  A service medical record dated in October 1991 
documented a white blood count at the very highest level of 
the normal range.

The Board previously noted that a VA examination for 
infectious, immune, and nutritional diseases had been 
conducted in August 2000.  The veteran confirmed that a blood 
test had been positive for mycoplasma formentis organism.  
The examiner explained that these were very small organisms 
with various varieties existing in animals and humans, some 
responsible for illness, and many not.  It was noted that 
medical records did not show any specific relationship 
between where it was identified and the veteran's symptoms, 
and the report stated that he had no symptoms to relate for 
onset.  The report further stated that there were no known 
clinical manifestations in the veteran, and he was not 
receiving any treatment.  There was no infectious disorder 
found.

The veteran has maintained that a VA doctor told him that he 
might have contracted his blood infection in Southwest Asia, 
and that it may become productive of respiratory problems. 

The veteran testified that, post-service, he has been treated 
for asthma and bronchitis.  

Accordingly, the Board concluded that a VA examination was 
warranted in order to ascertain whether in fact the veteran 
currently has a blood disorder, what its manifestations are, 
and the etiology and onset of any such disorder.  

The Board remanded the case for stated development, to 
include acquisition of record and specific VA examinations.  
Additional records were obtained and are in the file.  
However, the veteran did not thereafter report to the 
examination, and the scheduling notes and SSOC later 
indicated that the veteran was not able to report to the 
Durham VAMC for an examination at that location.  The bases 
for that determination are not of record.

The veterans' representative has since strongly argued on 
appeal that, given the circumstances of the case and the 
pivotal importance of the examination, an additional attempt 
should be made.  It is not argued that additional evidence is 
available from private or VA sources in the interim since 
service.  However, the Board concurs that returning the case 
once more for an examination is not an unreasonable request.

The veteran is hereby informed of the importance of reporting 
to the scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Afford the veteran a medical examination 
at a facility satisfactory to the veteran, in 
order to determine whether he has a chronic 
blood disorder and, if so, whether that 
disorder is related to service.  The claims 
file, to include a copy of this Remand and the 
2004 Board decision, should be made available 
to, and be reviewed by, the examiner in 
conjunction with the examination. 

    (a) The examiner should determine whether 
the veteran in fact has any currently 
manifested blood disease or infection 
(previously identified as mycoplasma 
formentis, or possibly fermentans).  If so, 
all clinical manifestations of that condition 
should be identified. 

    (b) The examiner should also provide an 
opinion, based on review of the evidence of 
record, as to whether any currently diagnosed 
chronic disability due to a blood disease or 
infection is at least as likely as not (i.e., 
to a probability of 50 percent or greater) 
etiologically related to any incident of the 
veteran's service, including a viral 
gastroenteritis incurred therein, or his 
service in Southwest Asia during the Persian 
Gulf War, or whether such an etiology or 
relationship is unlikely (i.e., less than a 50 
percent probability).  
    
    (c) The examiner should also opine and 
discuss whether there is a reasonable 
probability that any current blood disease or 
infection is a manifestation of an undiagnosed 
illness attributable to service in the Persian 
Gulf.

3.  Afford the veteran a medical examination 
at a facility satisfactory to the veteran, in 
order to determine whether he has a chronic 
disorder manifested by headaches and, if so, 
whether that disorder is related to service.  
The claims file, to include a copy of this 
Remand and the 2004 Board decision, should be 
made available to and be reviewed by the 
examiner in conjunction with the examination. 

    (a) The examiner should determine whether 
the veteran in fact has any currently 
manifested disorder primarily manifested by 
headaches (previously diagnosed as tension or 
migraine headaches).  If so, all clinical 
manifestations of that condition should be 
identified. 

    (b) The examiner should also provide an 
opinion, based on review of the evidence of 
record, as to whether any currently diagnosed 
chronic disability manifested by headaches is 
at least as likely as not (i.e., to a 
probability of 50 percent or greater) 
etiologically related to any incident of the 
veteran's service, including the entries 
documenting headaches in connection with viral 
gastroenteritis incurred therein, or his 
service in Southwest Asia during the Persian 
Gulf War, or whether such an etiology or 
relationship is unlikely (i.e., less than a 50 
percent probability). 

    (c) The examiner should also opine and 
discuss whether there is a reasonable 
probability that headaches are a manifestation 
of an undiagnosed illness attributable to 
service in the Persian Gulf region.

4.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
it.

5.  Review the record and assure compliance 
with all VCAA notice and assistance 
requirements, under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), as well as any other 
controlling legal authority and mindful of the 
mandates of Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completion of the above, the case 
should be reviewed, and if unsatisfactory to 
the appellant, a SSOC should be issued.  He 
and his representative should be afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.  The veteran need 
do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


